IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JP MORGAN CHASE BANK N/A                  : No. 709 MAL 2015
SUCCESSOR BY MERGER CHASE                 :
HOME FINANCE LLC,                         :
                                          : Petition for Allowance of Appeal from
                  Respondent              : the Order of the Superior Court
                                          :
                                          :
             v.                           :
                                          :
                                          :
ERIC LESTER LEINBACH,                     :
                                          :
                  Petitioner              :


                                     ORDER



PER CURIAM

      AND NOW, this 17th day of February, 2016, the Petition for Allowance of Appeal

is DENIED.

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.